                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

FRANKLIN MONFISTON,

                 Plaintiff,

v.                                                  Case No.: 2:15-cv-662-FtM-38MRM

HOWARD WETTERER and S.E. PUGH,

                Defendants.
                                           /

                                  OPINION AND ORDER1

         Before the Court is Defendant Howard Wetterer, M.D.’s Motion for Summary

Judgment (Doc. 64) and pro se Plaintiff Franklin Monfiston’s response in opposition (Doc.

66). For the reasons below, the Court grants in part and denies in part the motion.

                                      BACKGROUND

         This case involves a deliberate indifference claim under the Eighth Amendment.

Monfiston is a prisoner at the Charlotte Correctional Institute, which is owned and

operated by the Florida Department of Corrections. On July 19, 2015,2 Monfiston fell from

a step stool and injured his right arm and wrist. He immediately went to the prison’s

medical unit. The nurse told Monfiston that his arm “looked fractured.” (Doc. 64-2 at

14:14-16).    She did not call Dr. Wetterer, the prison’s Chief Health Officer, but gave

Monfiston 2-3 tablets of Ibuprofen for his pain (which he rated an 8 out of 10), an ice bag,


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.

2   Unless stated otherwise, all dates occurred in 2015.
and an ACE bandage. (Doc. 64-3). She also gave him a pass to return the next morning.

(Doc. 64-3).

       At the follow-up appointment, Monfiston saw a nurse practitioner. She ordered an

x-ray because the arm looked fractured. (Doc. 64-2 at 16:20-25; Doc. 64-4). She also

prescribed Naproxen for the pain. (Doc. 64-2 at 35:22-24).

       On July 21—two days after the fall—Monfiston’s arm was x-rayed. (Doc. 64-6).

The Radiology Report found a “mildly displaced comminuted fracture of the distal radial

shaft,” soft tissue swelling, a normally articulated wrist and elbow, and “no radiopaque

foreign bodies.” (Doc. 64-6). Following the x-ray, Dr. Wetterer saw Monfiston for the first

time. (Doc. 64-2 at 20:8-10). The parties tell different stories about their interaction.

       Monfiston paints a picture of indifference. After finishing the x-ray, Monfiston

waited in the hallway for the technician to get Dr. Wetterer. (Id. at 18:15-21). The doctor

arrived, grabbed Monfiston’s medical chart, and went into the x-ray room without a word.

(Id. at 19:4-12). After Dr. Wetterer left the x-ray room, Monfiston “had to call out to him

and ask him what was going on. Dr. Wetterer just told [Monfiston] that it was a simple

fracture and that [he] could leave.” (Doc. 68 at 2). Monfiston then asked Dr. Wetterer

about a splint or sling to immobilize his arm and reduce the pain. (Id.). Dr. Wetterer told

him “that they did not have materials for a splint and sling.” (Id.; Doc. 64-2 at 20:1-13).

When Monfiston requested more pain medicine because he ran out, Dr. Wetterer told him

“to ask the nurse on [his] way out.” (Doc. 68 at 2). A nurse then instructed Monfiston to

put in a sick-call for Ibuprofens, so he left without any medicine. (Id.). Monfiston says Dr.

Wetterer never examined his arm to assess the extent of his injury. (Id.).




                                              2
       Dr. Wetterer provides a narrative of more attentive care. He says that he consulted

with Monfiston after he confirmed the fracture. Dr. Wetterer describes the consultation

as follows:

              5. After review of the X-Rays, I determined Mr. Monfiston’s
                 arm fracture was of the type where immobilization was
                 necessary but immediate splint and sling was not
                 necessary because the arm was not dislocated.

              6. After determining he had a right arm fracture, I placed an
                 immediate medical hold on Mr. Monfiston to prevent him
                 from having to do physical activities. I also drew up
                 paperwork referring Mr. Monfiston to an orthopedic
                 specialist. The purpose of that referral was to have a
                 specialist examine the nature of the fracture and if
                 necessary, cast or sling the fracture and if necessary,
                 perform surgery. I also made sure that Mr. Monfiston’s
                 pain was managed by reviewing medical records and
                 medications being administered to Mr. Monfiston’s at that
                 time.

              7. In meeting with Mr. Monfiston, I advised that as long as he
                 kept the arm immobilized and his pain was managed, there
                 was no heightened medical risk or risk of exacerbating his
                 condition by not placing his arm in a sling or cast
                 immediately. In other words, I determined it was medically
                 safe for Mr. Monfiston to wait to see a specialist to be fitted
                 for a sling and soft case.

(Doc. 64-1 at 3-4).

       Monfiston’s medical records confirm that a request for an orthopedic consultation

was made on July 21 and approved the next day. (Doc. 64-7). A few days later, Monfiston

signed consent paperwork to see the specialist. (Doc. 64-2 at 22:17-21:3).

       On July 27—eight days after the fall—Monfiston met with the orthopedic physician.

Before the appointment, Dr. Wetterer told Monfiston that the specialist was putting a cast

on his arm and “if he had the materials, he would have done it himself.” (Doc. 68 at 3;

Doc. 64-2 at 23:14-22). New x-rays were taken, and Monfiston was diagnosed with a




                                              3
“Galeazzi fracture complex with butterfly fragment and a long oblique type fracture of the

radius with dislocation of distal radial ulnar joint” that required urgent surgery. (Doc. 64-

7; Doc. 64-8). Monfiston says the orthopedic commented, “I bet you are in a lot of pain.”

(Doc. 68 at 4). The orthopedic gave him a soft cast, which immediately helped. (Id).

       Monfiston returned to the prison that same day and saw Dr. Wetterer in the lobby.

According to Monfiston, “Dr. Wetterer looked surprised that [he] did not have a hard-cast

on [his] arm. [He] told him what the doctor had said about the injury and surgery and Dr.

Wetterer looked shocked and could not respond to that.” (Id.). Monfiston also learned

the Naproxen had arrived. ( Id. at 3). He got 28 tablets with no refill. (Doc. 64-5).

       On July 29—ten days after the fall—Dr. Wetterer approved the surgery for the next

day.    (Doc. 64-7).       The procedure was successful, but the orthopedic described

Monfiston’s fracture as “quite complex” and noted the procedure was not without

difficulties. (Doc. 64-8). Ultimately, the orthopedic believed Monfiston would see good

results. (Id.).

       During these events, Monfiston filed an internal grievance about his medical care.

He complained of “deliberate indifference to [his] medical needs” because he only

received an ace bandage for his broken arm. (Doc. 66-7 at 3). The grievance reads,

                  I went back to medical where I was seen by the doctor. He
                  also acknowledged that my arm was fractured. However, I
                  have not been taken to a hospital to have my arm reset, I have
                  not gotten x-rays, and I have not received a cast or sling for
                  my arm. It has been two days and the only treatment that I’ve
                  received from medical for my broken arm has been some pain
                  medication and an ace bandage.

(Id.). Dr. Wetterer responded nine days later:

                  Your arm has been X-rayed and your fracture is of the type
                  that is immobilized is what is needed since it is not dislocated.




                                                 4
              I am presently waiting to have you brought to me so I can
              place your arm in a splint as well as the wrapping. You are
              scheduled for orthopedic consult for casting. As long as you
              keep your arm stable and not fall again, there is no risk for you
              until you are seen for a cast.

(Id. at 2).

        Monfiston’s post-surgery care is also at issue. Monfiston returned to prison on the

same day of his surgery. A nurse sent him to general population, where he had been

reassigned to an upper bunk. (Doc. 68 at 4). A guard tried to help him, but without a

lower bunk pass, he could do nothing. (Id.). Around midnight, Monfiston’s medicine wore

off and he “thought [he] might go into shock or die from the pain [he] felt. It felt like

someone was slowly sawing into the length of the bone in [his] arm all night. It was too

painful to sleep.” (Id). He went to medical the next morning and got a seven-day lower

bunk pass, which Dr. Wetterer later extended thirty days. (Doc. 64-9).

        On July 31, Dr. Wetterer requested a follow up evaluation. (Doc. 64-10). At that

appointment on August 10, Monfiston got a hard cast and was ordered not to lift or load

with the injured limb. (Id. at 2).

        On or about September 14, the orthopedic removed Monfiston’s hard cast. (Doc.

66-3). Because Monfiston’s arm had not yet healed, he got a second hard cast for another

four to six weeks. (Doc. 68 at 5). Monfiston recalls the orthopedic telling him he would

remove the second cast and recommend physical therapy. (Id.). Neither happened. (Id.).

        On October 21, Monfiston filed this civil rights suit under 42 U.S.C. § 1983. He

has sued Dr. Wetterer for deliberate indifference to his pain and suffering from the broken




                                             5
arm and dislocated wrist in violation of the Eighth Amendment. (Doc. 1 at 9).3 His claim

includes pre- and post-surgery allegations.   Before the surgery, Monfiston challenges Dr.

Wetterer not giving him a sling or splint and the six-day delay in seeing the orthopedic .

After the surgery, Monfiston takes issue with Dr. Wetterer not giving him pain medicine

and a lower-bunk pass. Dr. Wetterer now moves for summary judgment on two grounds:

(1) he is entitled to qualified immunity; and (2) his conduct did not amount to deliberate

indifference to Monfiston’s serious medical needs.

                                STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 governs motions for summary judgment. It

says the court must grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A dispute is genuine if “a reasonable trier of fact could

return judgment for the non-moving party.” Miccosukee Tribe of Indians of Fla. v. United

States, 516 F.3d 1235, 1243 (11th Cir. 2008). A fact is material if “it would affect the

outcome of the suit under the governing law.” Id.

       In deciding a summary judgment motion, “courts must construe the facts and draw

all reasonable inferences in the light most favorable to the nonmoving party[,] and ‘when

conflict arise between the facts evidenced by the parties, [courts] credit the nonmoving

party’s version.’” Davis v. Williams, 451 F.3d 759, 763 (11th Cir. 2006) (citation omitted).

Courts neither weigh the evidence nor determine the truth of the matter. See Anderson




3Monfiston also sued the two nurses who saw him right after his fall: Susan E. Pugh and
Karen Blankenship. Pugh has never been served, and the Court dismissed the Complaint
as against Blankenship with prejudice. (Doc. 34).



                                              6
v. Liberty Lobby, Inc., 477 U.S. 242, 243 (1986). Upon discovering a genuine dispute of

material fact, the court must deny summary judgment.

                                        DISCUSSION

       To establish a claim under § 1983, a plaintiff must prove (1) a violation of a

constitutional right, and (2) that the alleged violation was committed by a person acting

under the color of state law. Brennan v. Thomas, 780 F. App’x 813, 820 (11th Cir. 2019).

Dr. Wetterer admits that he is a qualified state actor. Id. (stating prison physicians’

treatment of prisoners is state action under § 1983, even if the state employs the physician

directly or by contract). Accordingly, the Court need evaluate only whether Dr. Wetterer

violated Monfiston’s Eighth Amendment rights.

       On this issue, the Court starts with Dr. Wetterer’s qualified immunity defense.

“Qualified immunity protects government officials from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Melton v. Abston, 841 F.3d 1207, 1220

(11th Cir. 2016) (internal quotations omitted). Although robust, qualified immunity has

limits. It does not protect an official who “knew or reasonably should have known that the

action he took within his sphere of official responsibility would violate the [plaintiff’s]

constitutional rights.” Harlow v. Fitzgerald, 457 U.S. 800, 815 (1982) (internal quotation

marks & alteration omitted).

       The Eleventh Circuit uses a burden-shifting approach to address qualified

immunity. To invoke the immunity, a defendant must initially show he was acting within

the scope of his discretionary authority when the alleged wrongful acts occurred. Melton,

841 F.3d at 1221. If successful, the burden then shifts to the plaintiff to prove that qualified




                                               7
immunity is inappropriate. To do so, the plaintiff must prove two elements: (1) the official’s

alleged conduct violated a constitutionally protected right; and (2) the right was clearly

established at the time of the misconduct. Id.

       It is beyond contention that Dr. Wetterer acted within the scope of his discretionary

authority when he treated Monfiston. The burden thus shifts to Monfiston to overcome

qualified immunity. The Court starts with the first element.

       1. Constitutionally protected right

       The Eighth Amendment protects prisoners from “cruel and unusual punishments.”

U.S. Const. amend. VIII.      This language has been interpreted to govern not only

punishments in the literal sense, but also the treatment prisoners receive while

incarcerated. Farmer, 511 U.S. at 832. In this context, the Eighth Amendment prohibits

“deliberate indifference to serious medical needs of prisoners.” Estelle v. Gamble, 429

U.S. 97, 104 (1976). To prevail on a deliberate indifference claim, a prisoner must show

(1) a serious medical need; (2) a defendant’s deliberate indifference to that need; and (3)

causation between that difference and the plaintiff’s injury. Melton, 841 F.3d at 1220; see

also Goebert v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir. 2007) (stating that personal

participation in the constitutional violation can show causation).

       All parties agree that Monfiston’s broken arm and dislocated wrist were serious

medical needs. See Melton, 841 F.3d at 1222 (finding that the prisoner “had a serious

medical need for treatment after he fell, broke his left humorous, dislocated the hardware

in his arm, and began to experience severe pain”); Harris v. Coweta Cty., 21 F.3d 388,

394 (11th Cir. 1994) (noting “[a] few hours’ delay in receiving medical care for emergency

needs such as broken bones and bleeding cuts may constitute deliberate indifference”




                                              8
(citation omitted)). But the agreement ends there. The parties square off over whether

Dr. Wetterer acted with deliberate indifference to Monfiston’s injuries by not issuing him

a sling, splint, pain medicine, and a lower-bunk pass.

       A prisoner “claiming deliberate indifference to a serious medical need must prove

(1) subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by conduct

that is more than mere negligence.”         Melton, 841 F.3d at 1223. An “official acts with

deliberate indifference when he or she knows that an inmate is in serious need of medical

care, but he fails or refuses to obtain medical treatment for the inmate. McElligott v. Foley,

182 F.3d 1248, 1255 (11th Cir. 1999) (internal quotations omitted); see also Melton, 841

F.3d at 1223. Put simply, both grossly inadequate care and medical care so cursory as

to amount to no treatment at all constitute deliberate indifference. Showing negligence

or medical malpractice in the diagnosis or treatment of a prisoner’s medical condition ,

however, does not violate the Eighth Amendment. Harris v. Thigpen, 941 F.2d 1495,

1505 (11th Cir. 1991). Nor does “a simple difference in medical opinion between the

prison’s medical staff and the inmate as to the latter’s diagnosis or course of treatment”

equate to a constitutional violation. Id.

       As mentioned, the Court must draw all reasonable inferences in Monfiston’s favor.

Under this standard, the Court finds genuine issues of material fact exist as to whether

Dr. Wetterer’s pre-surgery conduct constitutes deliberate indifference. Dr. Wetterer did

not prescribe Monfiston a sling, splint, or other device to relieve Monfiston’s pain while he

waited to see the orthopedic. Monfiston and Dr. Wetterer offer different explanations for

why this happened. Monfiston says Dr. Wetterer did not have the materials. Dr. Wetterer

never refutes (or mentions) Monfiston’s claim that he did not have materials to splint or




                                                9
sling his arm. While Dr. Wetterer rests on his opinion that Monfiston’s injury was such

that a sling or splint was unnecessary and there were medical risks of using such devices

immediately. (Doc. 64-1 at 3, 5). Dr. Wetterer also argues that he referred Monfiston to

the orthopedic to determine whether a cast, sling, or surgery was needed. (Doc. 64-1 at

3; Doc. 66-7 at 2). But it is unclear why an orthopedic was needed for such basic

treatment when Dr. Wetterer reviewed Monfiston’s x-ray. And if Monfiston’s injury was

so severe that surgery was possible, a jury may not credit Dr. Wetterer’s initial opinion

that Monfiston did not need a sling or splint. See Melton, 841 F.3d at 1226 (finding that

a doctor acted with deliberate indifference to the prisoner’s broken arm and pain where

the prisoner used a towel as a make-shift sling for three months because the doctor never

offered another device to alleviate his suffering).

       The dispute over material facts does not end there. Under Monfiston’s version of

events, Dr. Wetterer never examined him, assessed his pain levels, or told him about the

treatment plan. The July 21 medical notes corroborate Monfiston. (Doc. 64-7). It records

no physical examination.     Nor does it reflect Dr. Wetterer’s alleged consultation with

Monfiston. Dr. Wetterer knew Monfiston had a fractured arm because of the x-ray. And

he knew that Monfiston was in severe pain. Nevertheless, six days lapsed between the

x-ray and Monfiston seeing the orthopedic. Monfiston’s only relief during that time was

Naproxen—which Dr. Wetterer did not prescribe. The record also lacks any evidence to

explain why Monfiston had to wait six days to see the orthopedic.4 A trier of fact thus



4 A footnote in Dr. Wetterer’s motion for summary judgment reads, “Dr. Wetterer asserts
that the six-day delay between initial consultation and first orthopedic specialist
consultation occurred primarily because of scheduling issues with the orthopedic
specialist.” (Doc. 64 at 6 n.7). But Dr. Wetterer provides no evidence to support that
statement. And his affidavit is silent on the matter. (Doc. 64-1).



                                             10
could find that Dr. Wetterer took such cursory care to treat Monfiston’s injury that it

amounted to no treatment at all.

       Dr. Wetterer argues that Monfiston has provided no verifying medical evidence that

the delay before seeing the orthopedic worsened his injuries. The medical evidence says

otherwise.   The Radiology Report dated July 21 says Monfiston had a “comminuted

fracture of the distal radial shaft” and “[t]he wrist and elbow articulate normally.” (Doc.

64-6). But the Operative Report shows a radial shaft fracture “with distal radial ulnar joint

dislocation.” (Doc. 64-8). On the plain face of these documents, the Court must draw the

reasonable inference in Monfiston’s favor that his injuries worsened from July 21 to the

surgery.

       At bottom, a reasonable trier of fact presented with Monfiston’s evidence could find

that Dr. Wetterer’s conduct amounted to deliberate indifference. Monfiston thus satisfies

the first element to defeat qualified immunity as to Dr. Wetter’s pre-surgery conduct. The

Court, however, cannot find the same for Dr. Wetterer’s post-surgery care.

       As stated, Monfiston challenges the lack of pain medicine after he returned from

surgery. But he lost this argument as soon as he had admitted (1) Dr. Wetterer never

saw him on July 30 after the surgery (Doc. 64-2 at 28:24-29:1); and (2) he still had

Naproxen immediately following surgery (Id. at 39:1740:5). Monfiston also admits that

the orthopedic never prescribed him pain medicine; yet he wants to hold Dr. Wetterer

accountable for not doing the same. (Id. at 38:12-20).

       Dr. Wetterer’s other post-surgery conduct at issue is the lower-bunk pass.

Monfiston argues he should have received a lower-bunk pass after returning from surgery

that lasted until his cast was removed. The Court disagrees. Monfiston has no evidence




                                             11
that Dr. Wetterer directed his return to general population in an upper bunk after surgery.

He even admitted that security, not medical, assigns bunks. (Id. at 29:12-16). What is

more, Dr. Wetterer approved Monfiston’s initial seven-day lower bunk pass and extended

it thirty days. (Doc. 64-9). After the extension, there is no evidence that Monfiston

returned to medical to ask for more extensions. (Doc. 66-7 at 6). Although an upper bunk

may have inconvenienced Monfiston, not every impediment in prison amounts to an

Eighth Amendment violation. See Estelle, 429 U.S. at 105 (stating not “every claim by a

prisoner that he has not received adequate medical treatment states a violation of the

Eighth Amendment”).

       Because Monfiston cannot show that Dr. Wetterer’s post-surgery conduct amounts

to deliberate indifference, the Court grants Dr. Wetterer qualified immunity on those

claims. The Court will continue the qualified immunity analysis as to the surviving claims

directed at Dr. Wetterer’s pre-surgery conduct.

       b. Clearly established right

       A right is “clearly established” for purposes of qualified immunity if a reasonable

official would understand that his conduct violates the Constitution.         See Coffin v.

Brandau, 642 F.3d 999, 1013 (11th Cir. 2011).            “The touchstone of the ‘clearly

established’ inquiry is whether the official had ‘fair warning’ and notice that his conduct

violated the constitutional right in question.” Melton, 841 F.3d at 1221 (citations omitted).

“For the law to be ‘clearly established,’ case law must ordinarily have been earlier

developed in such a concrete and factually defined context to make it obvious to all

reasonable government actors, in the defendant’s place, that what he is doing violates a

federal law.” Priester v. City of Riviera Beach, 208 F.3d 919 (11th Cir. 2000).




                                             12
       There is an obvious-clarity exception to the particularized case law rule.           An

official’s conduct may “so obviously violate[] the constitution that prior case law is

unnecessary.” Melton, 841 F.3d at 1221 (internal quotations omitted). What is more, “[a]

broad statement of legal principle announced in case law may be sufficient if it establishes

the law with obvious clarity to the point that every objectively reasonable government

official facing the circumstances would know that the official’s conduct did violate federal

law when the official acted.” Id. (internal quotations omitted).

       At the time in question, Dr. Wetterer concedes the Eleventh Circuit had established

that a delay in treating serious and painful injuries violates the Eighth Amendment. (Doc.

64 at 14). But he argues these “sweeping propositions of law are not enough” because

“there was no clearly established right located in particularized case law in July 2015 that

would have placed Dr. Wetterer on notice that the six-day delay from the time of initial

diagnosis, consultation and diagnostic testing to the time of casting and seeing a

specialist for a fractured arm was actionable as deliberate indifference.” (Id. at 14-15).

The Court disagrees.

       The Court finds Brown v. Huges, 894 F.2d 1533 (11th Cir. 1990) to control. In that

case, the prisoner suffered broken foot bones and six hours passed before a doctor saw

him. The prisoner sued, among others, the prison guard who knew of the broken foot but

never sent for help. The Eleventh Circuit found the guard had no right to summary

judgment and that “an unexplained delay of hours in treating a serious injury states a

prima facie case of deliberate indifference.” Id. at 1538 (citations omitted).

       Dr. Wetterer argues Brown is not relevant because Monfiston had no clearly

established right to see an orthopedic within six days of his x-ray or receive a splint, sling,




                                              13
or cast. Not so. Brown clearly established that a delay in treatment could be deliberate

indifference.   And drawing all inferences in Monfiston’s favor, Dr. Wetterer delayed

treating Monfiston, or provided such cursory treatment that it amounted to no treatment

at all—both scenarios contradict clearly established law. According to Monfiston, Dr.

Wetterer did not prescribe him medication or fasten a device to help with his pain. Nor

did Dr. Wetterer physically examine Monfiston or tell him that he was being referred to

the outside orthopedic for further treatment. Dr. Wetterer also offers no evidence on why

it took six days before Monfiston could see the orthopedic. No reasonable doctor with

knowledge of Monfiston’s broken arm would have ignored his pain, declined to examine

him, and pursued treatment without Monfiston’s knowledge.

       What is more, Dr. Wetterer’s oblivious care does not need case law to tell him his

actions violated the Eighth Amendment. Melton, 841 F.3d at 1221 (stating the obvious-

clarity exception applies “where conduct is so bad that case law is not needed to establish

that the conduct cannot be lawful” (citation omitted)).     In sum, Dr. Wetterer had fair

warning and notice that his conduct violated Monfiston’s Eighth Amendment right in

question. The Court thus denies Dr. Wetterer’s qualified immunity defense on his pre-

surgery conduct.5

       One final point. Monfiston did not identify in the Complaint whether he sued Dr.

Wetterer in his official or individual capacity. In denying Dr. Wetterer’s motion to dismiss,

however, the Court stated it construed the Complaint to raise both claims. (Doc. 43 at 2




5 Dr. Wetterer argues that even if the Court denies him qualified immunity, he still did not
commit an Eighth Amendment violation. Because the Court’s qualified immunity analysis
found that Dr. Wetterer’s pre-surgery conduct violated the Eighth Amendment, the Court
adopts the same reasoning to deny his argument.



                                             14
(“Because Plaintiff is proceeding pro se, the Court liberally construes the Complaint as

naming Defendant Dr. Wetterer in both his individual and official capacities.”). The Court

thus put the parties on notice that both theories of liability applied here. In moving for

summary judgment, Dr. Wetterer did so in his individual capacity only. (Doc. 64 at 3

(stating “while during the discovery process the Plaintiff frequently made reference to

institutional allegations, this motion is solely concerned with the allegation that Dr.

Wetterer was deliberately indifferent to Plaintiff’s serious medical needs in violation of the

Eighth Amendment”). Because Dr. Wetterer did not move for summary judgment on

Monfiston’s official capacity claim, it too moves forward to trial.

       In conclusion, the Court grants in part and denies in part Dr. Wetterer’s motion for

summary judgment. The Court grants the motion on Dr. Wetterer’s post-surgery conduct

but denies it on his pre-surgery conduct.

       Accordingly, it is

       ORDERED:

       (1) Defendant Howard Wetterer’s Motion for Summary Judgment (Doc. 64) is

           GRANTED in part and DENIED in part consistent with this Opinion and Order.

       (2) The Court REFERS this matter to the non-assigned United States Magistrate

           for a settlement conference.

       (3) Plaintiff Franklin Monfiston is DIRECTED to show cause on or before April 8,

           2020, as to why the Court should not dismiss Defendant Susan E. Pugh for

           failure to prosecute and to serve.      Failure to respond will cause the Court

           to dismiss Pugh without further notice.




                                              15
      DONE and ORDERED in Fort Myers, Florida this 25th day of March 2020.




Copies:     All Parties of Record
            U.S. Magistrate Judge Nicholas P. Mizell




                                        16
